Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
At this time the Examiner is respectfully issuing a new office action with respect to Applicant’s amendment filed on 7/28/22.

				    35 U.S.C. 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For example, claim 1 recites at least one fabric to interface with a plurality of blocks, wherein the at least one fabric includes a status storage. Further, a fabric bridge controller coupled to the at least one fabric, wherein, in response to a fabric test signal received during functional operation of the apparatus, receiving a result of the functional safety test via the at least one status storage, and send to a destination location a test report which is based at least in part on the result.

The Abstract idea is, the at least one fabric communicating with a plurality of blocks, wherein the at least one fabric includes at least one storage, wherein, the fabric bridge controller initiates a functional safety test of the at least one fabric in response to a test signal received during functional operation of the apparatus, and receive a result of the functional safety test through at least one status storage, and finally sending the test report to a destination location based at least in part on the result. Thus, the Examiner points out that these steps merely recite a fabric communicating with a plurality of blocks, wherein, the fabric may comprise a storage, and initiating a safety test by a fabric bridge controller, based on a received test signal, and further providing a test report to a destination location. Thus, the Examiner does not see any practical use or application from the aforementioned steps, as providing a test report to a destination location based on the prior steps does not provide any practical use or application, as the test report is merely stored to a destination location, without any further process or function taking place. Further, the Examiner also points to paragraph ([0061]) of Applicant’s specification, wherein as seen the series of steps for example, at least one fabric to interface with a plurality of IP blocks of the apparatus, the at least one fabric including at least one status storage and a fabric bridge controller coupled to the at least one fabric, the fabric bridge controller may be configured to initiate a functional safety test of the at least one fabric in response to a fabric test signal received during functional operation of the apparatus and eventually sending to a destination location a test report based on the result without any practical use or application. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites a fabric, status storage and a fabric bridge controller. However, based on paragraphs ([0070]), there is no specific structure for these units or modules, nor are they clearly defined. The fabric, status storage and a fabric bridge controller are merely used as generic tools to perform the abstract idea, and are cited at a high-level of generality.   

Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a fabric, status storage and a fabric bridge controller amounts to no more than using generic components or units within a vehicle autonomous system to apply the exception using the generic components or units. Merely using generic components or units within a vehicle autonomous system to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Independent claim 10 is also rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. The same or similar reasoning is given as applied above for claim 1.

The Dependent claims 2-9 and  11-17 are also rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter as they fail to remedy the independent claims.

Claim 18 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For example, claim 18 recites at least one core to execute instructions, an interconnect coupled to the at least one core, a fabric coupled to the interconnect to couple to a first and second agent, wherein the first fabric includes a first storage to store test result information regarding a functional test of the first fabric and a sideband interface to couple the first fabric to a sideband network including a plurality of sideband routers, a fabric bridge controller to initiate a functional test of the first fabric in response to a test signal, receive a result of the functional test of the first fabric comprising the test result information, and sending a test report to a security circuit based at least in prat on the result, wherein the security circuit sends the test signal to a fabric bridge controller, and also providing the test report at least to a non-volatile memory, wherein, the non-volatile memory coupled to the security circuit is to store the test report and one or more test programs.

The Abstract idea is, the first storage to store the test result information regarding a functional test of the first fabric, and a fabric bridge controller initiating a functional test of the first fabric in response to a to a test signal, receive a result of the functional test of the first fabric comprising the test result information, sending a test report to a security circuit based at least in part on the result, wherein, the security circuit is to send the test signal to a fabric bridge controller and providing the test report at least to a non-volatile memory, and finally wherein, the non-volatile memory is to store the test report and one or more test programs. Thus, the Examiner points out that these steps merely recite storing test result information regarding a functional test of the first fabric, initiating a functional test of the first fabric in response to a test signal, further receiving a result a result of the functional test of the first fabric comprising the test result information, sending a test report to a security circuit based at least in part on the result, wherein, the security circuit is to send the test signal to a fabric bridge controller and providing the test report at least to a non-volatile memory, and finally wherein, the non-volatile memory is to store the test report and one or more test programs. Thus, the Examiner does not see any practical use or application from the aforementioned steps, as the steps of initiating a functional test of the first fabric in response to a test signal, receiving a result a result of the functional test of the first fabric comprising the test result information and sending a test report to a security circuit based at least in part on the result are all done, to eventually send the test report and one or more test programs to a  non-volatile memory  to be stored. Further, the Examiner also points to paragraph ([0081]) of Applicant’s specification, wherein as seen the series of steps for example, the first fabric including a first storage to store test result information regarding a functional test of the first fabric, and a fabric bridge controller may initiate, during normal operation of the system, the functional test of the first fabric in response to a test signal, receive a result of the functional test of the first fabric comprising the test result information via the sideband network, and send a test report based at least in part on the result to a security circuit, wherein, the security circuit is to send the fabric test signal to the fabric bridge controller and provide the test report at least to a non-volatile memory. Finally, wherein, the non-volatile memory is to store the test report and one or more test programs to be provided by the security circuit to the fabric bridge controller without any practical use or application. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites at least one core, an interconnect coupled to the core, a fabric coupled to the interconnect to couple to a first and second agent, a first storage, a sideband interface, plurality of sideband routers, a fabric bridge controller, a security circuit and a non-volatile memory. However, based on paragraphs ([0023 - 0026]), there is no specific structure for these units or modules, nor are they clearly defined. The at least one core, an interconnect coupled to the core, a fabric coupled to the interconnect to couple to a first and second agent, a first storage, a sideband interface, plurality of sideband routers, a fabric bridge controller, a security circuit and a non-volatile memory are merely used as generic tools to perform the abstract idea, and are cited at a high-level of generality.   

Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one core, an interconnect coupled to the core, a fabric coupled to the interconnect to couple to a first and second agent, a first storage, a sideband interface, plurality of sideband routers, a fabric bridge controller, a security circuit and a non-volatile memory amounts to no more than using generic components or units within a vehicle autonomous system to apply the exception using the generic components or units. Merely using generic components or units within a vehicle autonomous system to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

The Dependent claims 19-20 are also rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter as they fail to remedy the independent claim.

				      35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (U.S. Pub. No. 2013/0268808) in view of Yousefi et al. (U.S. Pub. No. 2012/0109406).
With respect to claim 1, the Patil et al. reference teaches at least one fabric to interface with a plurality of intellectual property (IP) blocks of the apparatus (see fig. 1, 126, 130 and 106), the at least one fabric including at least one status storage (see fig. 1, 126) and ([0025] - the IP test ports may be used for performing various component and circuit-level tests, including scan tests commonly performed to verify the integrity of IP cores and the like).
The Patil et al. et al. reference does not teach and a fabric bridge controller coupled to the at least one fabric, the fabric bridge controller to initiate a functional safety test of the at least one fabric in response to a fabric test signal received during functional operation of the apparatus, receive a result of the functional safety test via the at least one status storage, and send to a destination location a test report based on the result.
The Yousefi et al. reference teaches and a fabric bridge controller coupled to the at least one fabric, the fabric bridge controller to initiate a functional safety test of the at least one fabric in response to a fabric test signal received during functional operation of the apparatus ([0138] - plurality of bridge-routing modules and a plurality of switch modules (examples of which are shown in FIGS. 13 and 87). Further, within the network fabric 32, a bridge-routing module is redundantly coupled to one or more adjacent bridge-routing modules and a switch module is redundantly coupled to one or more bridge-routing modules, wherein, the data bridge facilitates (e.g., initiates, issues an instruction, performs, etc.) communication of a sub-set of the packets between the first and second sub-network fabrics) and ([0385] -where possible, like devices are logically grouped together and coupled to a grouped set of network modules (e.g., switch modules, bridge-routing modules, etc.). For example, mission critical sources (e.g., safety sensors) 1186, mission critical destinations 1188 (e.g., safety actuators), and mission critical processing modules 1190 (e.g., safety ECUs) are coupled to a set of switch modules 1192 and bridge-routing modules 1194. Similarly, video sources 1196 (e.g., cameras, GPS navigation system, video game consoles, etc.), video processing modules 1198 (e.g., graphics engine, video decoder, video encoder, etc.), and video destinations 1200 (e.g., displays, etc.) are coupled to a set of switch modules 1192 and bridge-routing modules 1194), receive a result of the functional safety test via the at least one status storage, and send to a destination location a test report based on the result ([0386] - vehicle operation data 1220 may be routed from a vehicle operation source 1202 to a vehicle operation processing resource 1204 concurrently with routing entertainment video data 1216 from a video processing resource 1198 to a video destination 1200 as long as the routings of the respective data do not use common resources of the network fabric), ([0231] – bridge routing module 386 within the network fabric 564 receives the output packets and processes them in accordance with the methods of FIGS. 28 and 31 to determine their destinations, and based on this processing, the bridge-routing module 386 forwards the packets to the corresponding destinations, wherein, the destination location may be a plurality of actuators such as a brake actuator, an airbag actuator, a transmission adjust actuator, and/or any other actuator that performs a safety function) and ([0456] - the allocation of a channel to convey a packet may be done in a variety of ways. For example, the channel may be permanently allocated for packets of a first content type (e.g., mission critical packets, network data packets, etc.); for packets from a source of first type of device (e.g., a safety critical sensor)).
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Patil et al. and Yousefi et al. to incorporate the limitations of and a fabric bridge controller coupled to the at least one fabric, the fabric bridge controller to initiate a functional safety test of the at least one fabric in response to a fabric test signal received during functional operation of the apparatus, receive a result of the functional safety test via the at least one status storage, and send to a destination location a test report based on the result into the claimed invention.
The motivation for and a fabric bridge controller coupled to the at least one fabric, the fabric bridge controller to initiate a functional safety test of the at least one fabric in response to a fabric test signal received during functional operation of the apparatus, receive a result of the functional safety test via the at least one status storage, and send to a destination location a test report based on the result is for reliability ([0371] – Yousefi et al.).

With respect to claim 2, all of the limitations of claim 1 have been addressed.
The Patil al. reference does not teach further comprising a first sideband router  to receive the result of the functional safety test and send to the fabric bridge controller the result of the functional safety test.
The Yousefi et al. reference teaches further comprising a first sideband router coupled to the at least one fabric and the fabric bridge controller, wherein the first sideband router is to receive the result of the functional safety test and send to the fabric bridge controller the result of the functional safety test ([0497] - Depending on the mode of the bridge-routing module, the wireless ingress unit 1440 and/or to the wired ingress unit 1438 will receive one or more incoming packets).
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Patil et al.  and Yousefi et al. to incorporate the limitations of further comprising a first sideband router coupled to the at least one fabric and the fabric bridge controller, wherein the first sideband router is to receive the result of the functional safety test and send to the fabric bridge controller the result of the functional safety test into the claimed invention.
The motivation for further comprising a first sideband router coupled to the at least one fabric and the fabric bridge controller, wherein the first sideband router is to receive the result of the functional safety test and send to the fabric bridge controller the result of the functional safety test is for reliability ([0371] – Yousefi et al.).

With respect to claim 4, the Patil et al. reference teaches wherein the fabric bridge controller is to send a first transaction to the at least one fabric, the first transaction including the one or more test patterns ([0038] - RXQ/TXQ read-write logic: this is a sub-block that interfaces with the transactions queues to retrieve data from the receive queue (RXQ) and places data in the transmit queues (TXQ) for eventual forwarding back to the Test Controller via the fabric). 

With respect to claim 5, all of the limitations of claim 4 have been addressed.
The Patil et al. reference does not teach wherein a second sideband router is to send a second transaction to a first sideband router coupled to the at least one fabric to receive the result of the functional safety test.
The Yousefi et al. reference teaches wherein a second sideband router is to send a second transaction to a first sideband router coupled to the at least one fabric to receive the result of the functional safety test ([0497] - Depending on the mode of the bridge-routing module, the wireless ingress unit 1440 and/or to the wired ingress unit 1438 will receive one or more incoming packets).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Patil et al. and Yousefi et al. to incorporate the limitations of wherein a second sideband router is to send a second transaction to a first sideband router coupled to the at least one fabric to receive the result of the functional safety test into the claimed invention.
The motivation for wherein a second sideband router is to send a second transaction to a first sideband router coupled to the at least one fabric to receive the result of the functional safety test is for reliability ([0371] – Yousefi et al.).

With respect to claim 6, the Patil et al. reference teaches wherein the fabric bridge controller further comprises a test analyzer to receive the result of the functional safety test and determine whether an error occurred ([0036 – 0037] - the Test Wrapper in combination with the Test Controller provide a mechanism that effectively couples an ATE to the test ports in each IP block for which a Test Wrapper is implemented. Further, a Test Wrapper acts as the interface between the fabric and the test ports of the IP, wherein, the Test Wrapper retrieves test packets that originate at the Test Controller via the fabric, interprets how the data in the packets needs to be processed through commands embedded in the packets themselves, and then applies the data with the proper signaling protocols to the appropriate test ports of the IP) and (see fig. 7, 108-1, 108-2, 108-3, 104, 103 and 100).
With respect to claim 7, all of the limitations of claim 6 have been addressed.
The Patil et al. reference does not teach wherein in response to a correctable error, the fabric bridge controller is to issue an error correction request to an error correction circuit, to enable the error correction circuit to correct the correctable error.
The Yousefi et al. reference wherein in response to a correctable error, the fabric bridge controller is to issue an error correction request to an error correction circuit, to enable the error correction circuit to correct the correctable error ([0474 - 0476] - the RF transceiver 1476 provides the wireless version of the packet to the wireless ingress unit 1440 and the redundancy/backup module 1432 provides the wired version of the packet to a wired ingress unit 1438, wherein, the ingress sync serial and/or parallel unit 1444 retrieves the wired and wireless versions of the packet from the respective ingress units, and the ingress sync serial and/or parallel unit 1444 synchronizes the versions of the packet, analyzes the packets, and packet content, and selects one of them for outputting to the packet ingress unit 1474, wherein the ingress sync serial and/or parallel unit 1444 may perform error correction on one or both of the packets based on the packets).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Patil et al. and Yousefi et al. to incorporate the limitations of wherein in response to a correctable error, the fabric bridge controller is to issue an error correction request to an error correction circuit, to enable the error correction circuit to correct the correctable error into the claimed invention.
The motivation for wherein in response to a correctable error, the fabric bridge controller is to issue an error correction request to an error correction circuit, to enable the error correction circuit to correct the correctable error is for reliability ([0371] – Yousefi et al.).

With respect to claim 8, all of the limitations of claim 1 have been addressed.
The Patil et al. reference does not teach wherein the fabric bridge controller is to receive a test pattern from a non-volatile storage and in response to validation of security information associated with the test pattern, send the test pattern to the at least one fabric.
The Yousefi et al. reference teaches wherein the fabric bridge controller is to receive a test pattern from a non-volatile storage and in response to validation of security information associated with the test pattern, send the test pattern to the at least one fabric ([0605 – 0606] - an occupant of the vehicle provides digital rights management information to the DRM security interface 1866, wherein, this can be done by using a card that is inserted into a slot within the dashboard of the vehicle, via a wireless communication between a mobile device of an occupant and the DRM security interface 1866, wherein, processing module or CPU 1864 interprets the DRM information received from the occupant to determine the occupant's rights for displaying copyrighted video content, such that when an occupant requests playback of a particular copyrighted video file, the processing module 1864 determines whether the copyrighted video file includes a watermark and or unique ID that corresponds to the DRM information of the occupant, thus, this is the validation that is done, and if so, the playback of the particular copyrighted video file is allowed) and ([0149]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Patil et al. and Yousefi et al. to incorporate the limitations of wherein the fabric bridge controller is to receive a test pattern from a non-volatile storage and in response to validation of security information associated with the test pattern, send the test pattern to the at least one fabric into the claimed invention.
The motivation for wherein the fabric bridge controller is to receive a test pattern from a non-volatile storage and in response to validation of security information associated with the test pattern, send the test pattern to the at least one fabric is for reliability ([0371] – Yousefi et al.).

With respect to claim 9, all of the limitations of claim 1 have been addressed.
The Patil et al. reference does not teach wherein the fabric bridge controller is to aggregate a result of the functional safety test on a plurality of fabrics and communicate the aggregated result for storage in a non-volatile storage.
The Yousefi et al. reference teaches wherein the fabric bridge controller is to aggregate a result of the functional safety test on a plurality of fabrics and communicate the aggregated result for storage in a non-volatile storage (e.g., initiates, issues an instruction, performs, etc.) communication of a sub-set of the packets between the first and second sub-network fabrics), ([0141]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Patil et al. and Yousefi et al. to incorporate the limitations of wherein the fabric bridge controller is to aggregate a result of the functional safety test on a plurality of fabrics and communicate the aggregated result for storage in a non-volatile storage into the claimed invention.
The motivation for wherein the fabric bridge controller is to receive a test pattern from a non-volatile storage via a security circuit and in response to validation of security information associated with the test pattern, send the test pattern to the at least one fabric is for reliability ([0371] – Yousefi et al.).

With respect to claim 10, Patil et al. reference teaches in response to receiving a test signal in a system on chip (SoC) during functional operation of a system including the SoC (see fig. 7, 103 and 104), sending test content to one or more fabrics of the SoC, to enable the one or more fabrics to test functionality of the one or more fabrics (see fig. 7, 104, 702, 108-1, 108-2 and 108-3) and ([0036 – 0037] - the Test Wrapper in combination with the Test Controller provide a mechanism that effectively couples an ATE to the test ports in each IP block for which a Test Wrapper is implemented. Further, a Test Wrapper acts as the interface between the fabric and the test ports of the IP, wherein, the Test Wrapper retrieves test packets that originate at the Test Controller via the fabric, interprets how the data in the packets needs to be processed through commands embedded in the packets themselves, and then applies the data with the proper signaling protocols to the appropriate test ports of the IP) and (see fig. 7, 108-1, 108-2, 108-3, 104, 103 and 100).
The Patil et al. reference does not teach requesting test result information of the functionality test from the one or more fabrics; processing the test result information; and communicating the processed test result information to a non-volatile memory coupled to the SoC.
The Yousefi et al. reference teaches requesting test result information of the functionality test from the one or more fabrics ([0138] - plurality of bridge-routing modules and a plurality of switch modules (examples of which are shown in FIGS. 13 and 87. Further, within the network fabric 32, a bridge-routing module is redundantly coupled to one or more adjacent bridge-routing modules and a switch module is redundantly coupled to one or more bridge-routing modules, wherein, the data bridge facilitates (e.g., initiates, issues an instruction, performs, etc.) communication of a sub-set of the packets between the first and second sub-network fabrics); processing the test result information ([0386] - vehicle operation data 1220 may be routed from a vehicle operation source 1202 to a vehicle operation processing resource 1204 concurrently with routing entertainment video data 1216 from a video processing resource 1198 to a video destination 1200 as long as the routings of the respective data do not use common resources of the network fabric), ([0231] – bridge routing module 386 within the network fabric 564 receives the output packets and processes them in accordance with the methods of FIGS. 28 and 31 to determine their destinations); and communicating the processed test result information to a non-volatile memory coupled to the SoC ([0386] - vehicle operation data 1220 may be routed from a vehicle operation source 1202 to a vehicle operation processing resource 1204 concurrently with routing entertainment video data 1216 from a video processing resource 1198 to a video destination 1200 as long as the routings of the respective data do not use common resources of the network fabric), ([0231] – bridge routing module 386 within the network fabric 564 receives the output packets and processes them in accordance with the methods of FIGS. 28 and 31 to determine their destinations, and based on this processing, the bridge-routing module 386 forwards the packets to the corresponding destinations, wherein, the destination location may be a plurality of actuators such as a brake actuator, an airbag actuator, a transmission adjust actuator, and/or any other actuator that performs a safety function) and ([0456] - the allocation of a channel to convey a packet may be done in a variety of ways. For example, the channel may be permanently allocated for packets of a first content type (e.g., mission critical packets, network data packets, etc.); for packets from a source of first type of device (e.g., a safety critical sensor)).
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Patil et al. and Yousefi et al. to incorporate the limitations of requesting test result information of the functionality test from the one or more fabrics; processing the test result information; and communicating the processed test result information to a non-volatile memory coupled to the SoC into the claimed invention.
The motivation for requesting test result information of the functionality test from the one or more fabrics; processing the test result information; and communicating the processed test result information to a non-volatile memory coupled to the SoC is for reliability ([0371] – Yousefi et al.).

With respect to claim 11, all of the limitations of claim 1 have been addressed.
The Patil et al. reference does not teach wherein the method further comprises receiving the test signal when an autonomous vehicle computing system comprising the system is in an idle state.
The Yousefi et al. reference teaches wherein the method further comprises receiving the test signal when an autonomous vehicle computing system comprising the system is in an idle state ([0198]) and ([0624]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Patil et al.  and Yousefi et al. to incorporate the limitations of wherein the method further comprises receiving the test signal when an autonomous vehicle computing system comprising the system is in an idle state into the claimed invention.
The motivation for wherein the method further comprises receiving the test signal when an autonomous vehicle computing system comprising the system is in an idle state is for reliability ([0371] – Yousefi et al.).

With respect to claim 13, the Patil et al. reference teaches wherein the method further comprises receiving the test content from the non-volatile memory and validating the test content prior to sending the test content to the one or more fabrics (see fig. 7, 708, 104, 100, 108-1, 108-2 and 108-3) and ([0025]).

With respect to claim 14, the Patil et al. reference teaches wherein the method further comprises in response to identifying an error, sending an error message to a system controller ([0035 – 0037 - test Wrapper provides a pass through mechanism to enable test packets containing testing data and commands relating to functional testing to be passed from the Test Controller via the fabric and for packets containing test results and/or functional test return data back through the Test Wrapper to be returned to the Test Controller, wherein, the Test Wrapper in combination with the Test Controller provide a mechanism that effectively couples an ATE to the test ports in each IP block for which a Test Wrapper is implemented, and as stated in paragraph ([0037]), a Test Wrapper acts as the interface between the fabric and the test ports of the IP. The Test Wrapper retrieves test packets that originate at the Test Controller via the fabric, interprets how the data in the packets needs to be processed through commands embedded in the packets themselves, and then applies the data with the proper signaling protocols to the appropriate test ports of the IP).

With respect to claim 15, the Patil et al. reference teaches wherein the method further comprises sending the test content to the one or more fabrics as a posted transaction ([0029]).

With respect to claim 16, the Patil et al. reference teaches wherein the method further comprises requesting, via a non-posted transaction, the test result information ([0034]).

With respect to claim 17, all of the limitations of claim 10 have been addressed.
The Patil et al. reference does not teach wherein the method further comprises sending the test content to the one or more fabrics with a security identifier of a security circuit coupled to the SoC.
The Yousefi et al. reference teaches wherein the method further comprises sending the test content to the one or more fabrics with a security identifier of a security circuit coupled to the SoC ([0149] - supports security and authentication of device replacement and or new device installment) and ([0605 – 0606] - an occupant of the vehicle provides digital rights management information to the DRM security interface 1866, wherein, this can be done by using a card that is inserted into a slot within the dashboard of the vehicle, via a wireless communication between a mobile device of an occupant and the DRM security interface 1866, wherein, processing module or CPU 1864 interprets the DRM information received from the occupant to determine the occupant's rights for displaying copyrighted video content, such that when an occupant requests playback of a particular copyrighted video file, the processing module 1864 determines whether the copyrighted video file includes a watermark and or unique ID that corresponds to the DRM information of the occupant, thus, this is the validation that is done, and if so, the playback of the particular copyrighted video file is allowed).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Patil et al. and Yousefi et al. to incorporate the limitations of wherein the method further comprises sending the test content to the one or more fabrics with a security identifier of a security circuit coupled to the SoC into the claimed invention.
The motivation for wherein the method further comprises sending the test content to the one or more fabrics with a security identifier of a security circuit coupled to the SoC is for reliability ([0371] – Yousefi et al.).

With respect to claim 18, Patil et al. reference teaches a system on chip (SoC) comprising: at least one core to execute instructions (see fig. 1, 130); an interconnect coupled to the at least one core (see fig. 1, 130 and 124); a first fabric coupled to the interconnect to couple a first agent and a second agent (see fig. 7, IP 1, IP 2, IP 3, 108-1, 108-2, 108-3 and 702), the first fabric including a first storage to store test result information regarding a functional test of the first fabric and a sideband interface to couple the first fabric to a sideband network including a plurality of sideband routers (see fig. 1, 130, 124, 103 and 104), ([0034] - applicable test result data buffered in FIFO 204 is then transferred out of Test Controller 104 to be received as "Test Data Out" (i.e., test response data) by ATE 100)and (see fig. 7,  108- 1 – 108-3, 104 and 100).
The Patil et al. reference does not teach and a fabric bridge controller coupled to the first fabric, the fabric bridge controller to initiate, during normal operation of the system, the functional test of the first fabric in response to a test signal, receive a result of the functional test of the first fabric comprising the test result information, and send a test report based at least in part on the result to a security circuit; the security circuit coupled to the SoC, wherein the security circuit is to send the fabric test signal to the fabric bridge controller and provide the test report at least to a non-volatile memory; and the non-volatile memory coupled to the security circuit, wherein the non-volatile memory is to store the test report and one or more test programs to be provided by the security circuit to the fabric bridge controller.
The Yousefi et al. reference teaches and a fabric bridge controller coupled to the first fabric, the fabric bridge controller to initiate, during normal operation of the system, the functional test of the first fabric in response to a test signal, receive a result of the functional test of the first fabric comprising the test result information ([0138] - plurality of bridge-routing modules and a plurality of switch modules (examples of which are shown in FIGS. 13 and 87). Further, within the network fabric 32, a bridge-routing module is redundantly coupled to one or more adjacent bridge-routing modules and a switch module is redundantly coupled to one or more bridge-routing modules, wherein, the data bridge facilitates (e.g., initiates, issues an instruction, performs, etc.) communication of a sub-set of the packets between the first and second sub-network fabrics), ([0385] -where possible, like devices are logically grouped together and coupled to a grouped set of network modules (e.g., switch modules, bridge-routing modules, etc.). For example, mission critical sources (e.g., safety sensors) 1186, mission critical destinations 1188 (e.g., safety actuators), and mission critical processing modules 1190 (e.g., safety ECUs) are coupled to a set of switch modules 1192 and bridge-routing modules 1194. Similarly, video sources 1196 (e.g., cameras, GPS navigation system, video game consoles, etc.), video processing modules 1198 (e.g., graphics engine, video decoder, video encoder, etc.), and video destinations 1200 (e.g., displays, etc.) are coupled to a set of switch modules 1192 and bridge-routing modules 1194), and send a test report based at least in part on the result to a security circuit ([0386] - vehicle operation data 1220 may be routed from a vehicle operation source 1202 to a vehicle operation processing resource 1204 concurrently with routing entertainment video data 1216 from a video processing resource 1198 to a video destination 1200 as long as the routings of the respective data do not use common resources of the network fabric) and ([0149] ); the security circuit coupled to the SoC, wherein the security circuit is to send the fabric test signal to the fabric bridge controller and provide the test report at least to a non-volatile memory ([0386] - vehicle operation data 1220 may be routed from a vehicle operation source 1202 to a vehicle operation processing resource 1204 concurrently with routing entertainment video data 1216 from a video processing resource 1198 to a video destination 1200 as long as the routings of the respective data do not use common resources of the network fabric); and the non-volatile memory coupled to the security circuit, wherein the non-volatile memory is to store the test report and one or more test programs to be provided by the security circuit to the fabric bridge controller ([0386] - vehicle operation data 1220 may be routed from a vehicle operation source 1202 to a vehicle operation processing resource 1204 concurrently with routing entertainment video data 1216 from a video processing resource 1198 to a video destination 1200 as long as the routings of the respective data do not use common resources of the network fabric) and ([0231] – bridge routing module 386 within the network fabric 564 receives the output packets and processes them in accordance with the methods of FIGS. 28 and 31 to determine their destinations, and based on this processing, the bridge-routing module 386 forwards the packets to the corresponding destinations, wherein, the destination location may be a plurality of actuators such as a brake actuator, an airbag actuator, a transmission adjust actuator, and/or any other actuator that performs a safety function).
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Patil et al. and Yousefi et al. to incorporate the limitations of and a fabric bridge controller coupled to the first fabric, the fabric bridge controller to initiate, during normal operation of the system, the functional test of the first fabric in response to a test signal, receive a result of the functional test of the first fabric comprising the test result information, and send a test report based at least in part on the result to a security circuit; the security circuit coupled to the SoC, wherein the security circuit is to send the fabric test signal to the fabric bridge controller and provide the test report at least to a non-volatile memory; and the non-volatile memory coupled to the security circuit, wherein the non-volatile memory is to store the test report and one or more test programs to be provided by the security circuit to the fabric bridge controller into the claimed invention.
The motivation for and a fabric bridge controller coupled to the first fabric, the fabric bridge controller to initiate, during normal operation of the system, the functional test of the first fabric in response to a test signal, receive a result of the functional test of the first fabric comprising the test result information, and send a test report based at least in part on the result to a security circuit; the security circuit coupled to the SoC, wherein the security circuit is to send the fabric test signal to the fabric bridge controller and provide the test report at least to a non-volatile memory; and the non-volatile memory coupled to the security circuit, wherein the non-volatile memory is to store the test report and one or more test programs to be provided by the security circuit to the fabric bridge controller is for reliability ([0371] – Yousefi et al.).

With respect to claim 19, all of the limitations of claim 2 have been addressed.
The Patil et al. reference does not teach wherein the fabric bridge controller is, after the functional test initiation, to send a sideband request via the sideband network to request from the first fabric the result of the functional test of the first fabric.
The Yousefi et al. reference teaches wherein the fabric bridge controller is, after the functional test initiation, to send a sideband request via the sideband network to request from the first fabric the result of the functional test of the first fabric ([0497]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Patil et al. and Yousefi et al. to incorporate the limitations of wherein the fabric bridge controller is, after the functional test initiation, to send a sideband request via the sideband network to request from the first fabric the result of the functional test of the first fabric into the claimed invention.
The motivation for wherein the fabric bridge controller is, after the functional test initiation, to send a sideband request via the sideband network to request from the first fabric the result of the functional test of the first fabric is for reliability ([0371] – Yousefi et al.).

With respect to claim 20, all of the limitations of claim 18 have been addressed.
The Patil et al. reference does not teach wherein in response to an error indication in the result, the fabric bridge controller is to include the error indication in the test report, and in response to the error indication, the security circuit is to send a message to a system controller to cause the system controller to perform an action on the system, the system comprising an autonomous vehicle system.
The Yousefi et al. reference teaches wherein in response to an error indication in the result, the fabric bridge controller is to include the error indication in the test report, and in response to the error indication, the security circuit is to send a message to a system controller to cause the system controller to perform an action on the system, the system comprising an autonomous vehicle system ([0149] - supports security and authentication of device replacement and or new device installment) and ([0605 – 0606] - an occupant of the vehicle provides digital rights management information to the DRM security interface 1866, wherein, this can be done by using a card that is inserted into a slot within the dashboard of the vehicle, via a wireless communication between a mobile device of an occupant and the DRM security interface 1866, wherein, processing module or CPU 1864 interprets the DRM information received from the occupant to determine the occupant's rights for displaying copyrighted video content, such that when an occupant requests playback of a particular copyrighted video file, the processing module 1864 determines whether the copyrighted video file includes a watermark and or unique ID that corresponds to the DRM information of the occupant, thus, this is the validation that is done, and if so, the playback of the particular copyrighted video file is allowed).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Patil et al. and Yousefi et al. to incorporate the limitations of wherein in response to an error indication in the result, the fabric bridge controller is to include the error indication in the test report, and in response to the error indication, the security circuit is to send a message to a system controller to cause the system controller to perform an action on the system, the system comprising an autonomous vehicle system into the claimed invention.
The motivation for wherein in response to an error indication in the result, the fabric bridge controller is to include the error indication in the test report, and in response to the error indication, the security circuit is to send a message to a system controller to cause the system controller to perform an action on the system, the system comprising an autonomous vehicle system is for reliability ([0371] – Yousefi et al.).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (U.S. Pub. No. 2013/0268808) in view of Yousefi et al. (U.S. Pub. No. 2012/0109406) and further in view of Brown et al. (U.S. Pub. No. 2016/0327959).
With respect to claim 3, all of the limitations of claim 1 have been addressed.
The Patil et al. reference does not teach wherein the fabric bridge controller comprises a pseudo-random number generator to generate one or more test patterns based on a seed value, wherein the fabric bridge controller is to send the one or more test patterns to the at least one fabric..
The Brown et al. reference teaches wherein the fabric bridge controller comprises a pseudo-random number generator to generate one or more test patterns based on a seed value, wherein the fabric bridge controller is to send the one or more test patterns to the at least one fabric.  ([0061] - the flight path selection generation engine 330 may receive a seed value from the controller 310 which is used to perform pseudo-random calculation of a value for selecting a flight path from the set or subset of flight paths).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Patil et al. and Brown et al. to incorporate the limitations of wherein the fabric bridge controller comprises a pseudo-random number generator to generate one or more test patterns based on a seed value, wherein the fabric bridge controller is to send the one or more test patterns to the at least one fabric into the claimed invention.
The motivation for wherein the fabric bridge controller comprises a pseudo-random number generator to generate one or more test patterns based on a seed value, wherein the fabric bridge controller is to send the one or more test patterns to the at least one fabric  is for improved data processing ([0001] – Brown et al.).

With respect to claim 12, all of the limitations of claim 10 have been addressed.
The Patil et al. reference does not teach wherein the method further comprises generating the test content in a bridge controller based at least in part on a seed value.
The Brown et al. reference teaches wherein the method further comprises generating the test content in the bridge controller based at least in part on a seed value ([0061] - the flight path selection generation engine 330 may receive a seed value from the controller 310 which is used to perform pseudo-random calculation of a value for selecting a flight path from the set or subset of flight paths).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Patil et al. and Brown et al. to incorporate the limitations of wherein the method further comprises generating the test content in a bridge controller based at least in part on a seed value into the claimed invention.
The motivation for wherein the method further comprises generating the test content in a bridge controller based at least in part on a seed value  is for improved data processing ([0001] – Brown et al.).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	EA
         9/30/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112